         Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 1 of 13




            IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT STATE OF OKLAHOMA

BILL & RHONDA SPRAY, individually
                              )
and as personal representatives of the
                              )
Estate of SINDI SPRAY, Decedent
                              )
                              )
          Plaintiffs,         )
                              )
vs.                           ) Case No. CIV-20-308-C
                              )
BOARD OF COUNTY               )
COMMISSIONERS FOR OKLAHOMA    )
COUNTY, OKLAHOMA COUNTY JAIL, )
OKLAHOMA COUNTY JAIL TRUST,   )
OKLAHOMA COUNTY SHERIFF’S     )
OFFICE, OKLAHOMA COUNTY       )
DETENTION CENTER, OKLAHOMA    )
COUNTY DEPUTIES, and OKLAHOMA )
COUNTY DETENTION OFFICERS     )
                              )
          Defendants.         )

                                     COMPLAINT

                                   INTRODUCTION

             1.     Bill and Rhonda Spray, individually and as personal representatives

      of the Estate of Sindi Spray, Decedent, (hereinafter collectively referred to as

      “Plaintiffs”), by and through their counsel of record, bring this action to recover for

      the wrongful death of Sindi Spray as a result of the actions and/or inactions of the

      above listed Defendants who are all Oklahoma State Officials and/or Oklahoma

      County Officials. The actions and/or inactions of Defendants or their representatives

      sit in contravention of the Fourteenth Amendment and are justiciable by this Court

      pursuant to its authority to resolve questions of federal constitutional law under Rule



                                             1
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 2 of 13




8(a)(1) of the Federal Rules of Civil Procedure. Defendants’ actions and/or inactions

also serve as the basis for State Law Pendant Claims.

                                     PARTIES

       2.     Plaintiffs reside in Hughes County, State of Oklahoma. Decedent

Sindi Spray was an indigent pre-trial detainee and criminal defendant in a pending

criminal proceeding in Oklahoma County, State of Oklahoma and was under the

sole complete control of the Oklahoma County Detention Center and Oklahoma

County Sheriff’s Offices at all times pertinent hereto. Sindi Spray had a statutory

right to receive adequate medical care while incarcerated, as well as a federal

constitutional right to be free from treatment that constitutes willful or obdurate

disregard or deliberate indifference to her serious medical needs.

       3.     Board of County Commissioners for Oklahoma County, Oklahoma

County Jail, Oklahoma County Jail Trust, Oklahoma County Sheriff’s Office,

Oklahoma County Detention Center, Oklahoma County Deputies, and Oklahoma

County Detention Officers are statutorily established political subdivisions and

governmental entities organized under the Constitution and Laws of the State of

Oklahoma.

       4.     Plaintiffs have complied with the Oklahoma Governmental Tort

Claim Act (Okla. Stat. tit. 51 O.S. §151 et. seq.). In complying with the Oklahoma

Governmental Tort Claim Act, Plaintiffs forwarded Governmental Tort Claim

Notice on September 9th, 2019 to the Oklahoma County Clerk, placing on notice the

Oklahoma County Jail, Oklahoma County Trust, and the Board of County

                                      2
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 3 of 13




Commissioners. Thereafter, on December 6th, Plaintiffs hand delivered a second

Governmental Tort Claim Notice to the Oklahoma County Clerk placing on notice

the Oklahoma County Sheriff’s Office, Oklahoma County Detention Center,

Oklahoma County Deputies, and Oklahoma County Detention Officers. No

responsive communication was obtained from either Governmental Tort Claim

Notice, and those Notices expired on December 10th, 2019 and March 5th, 2020.

This Complaint is timely filed and complies with the Oklahoma Governmental Tort

Claim Act.

       5.     Plaintiffs assert this Court has jurisdiction over the parties and of the

subject matter and that the venue is appropriate. Further, the jurisdiction of this

action is based upon 28 U.S.C. § 1331 and 1343 (a)(3) and (4) in that it is a civil

action that arises (a) under the Constitution, Laws or Treaties of the United States;

(b) authorized by law to be commenced by any person to redress the deprivation

under color of State Law, of rights secured by the Constitution of the United States;

and (c) is an action to recover damages under 42 U.S.C. § 1983 of the deprivation

of civil rights. The amount in controversy exceeds $75,000.00.

       6.     The various actions and/or inactions alleged in this complaint were

engaged in and carried out by, between and among individual Defendants while

such Defendants were acting within the course and scope of their employment as

agents, employees or representatives of Oklahoma County, State of Oklahoma. The

various acts and/or omissions carried out in this Complaint were also engaged in

and carried out by these Defendants acting under the color of state law.

                                      3
    Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 4 of 13




        7.     Plaintiffs seeks supplemental jurisdiction of the Court as to various

 Defendants for state law claims pursuant to 28 U.S.C. §§ 1316 and 1367 in that

 these claims derive from a common nucleus of operative fact and are so interrelated

 that Plaintiffs would ordinarily be expected to try them in one judicial proceeding.

 Additionally, considerations of judicial economy, convenience, and fairness to all

 litigants dictate that the Court should exercise its discretion to hear the supplemental

 claims.

        8.     Venue is proper in this judicial district in accordance with 28 U.S.C.

 § 1391(b).

GENERAL FACTUAL ALLEGATIONS APPLICABLE TO ALL DEFENDANTS

        9.     Upon information and belief formed prior to the beginning of

 discovery, Plaintiffs allege and state as follows: Sindi Spray was an indigent pre-

 trial date detainee and criminal defendant in a pending criminal proceeding in

 Oklahoma County, State of Oklahoma. Sindi Spray had a federal and state statutory

 right to medical care pursuant to 51 O.S. § 52, 74 O.S. § 192 and state case law

 while incarcerated in the Oklahoma County Detention Center; she had a federal

 constitutional right pursuant to the Fourteenth Amendment to be free from treatment

 that constitutes a wanton or obdurate disregard or deliberate indifference as to her

 serious medical needs.

        10.    Defendant was incarcerated in the Oklahoma Jail County on or about

 December 14th, 2018. During the time of her incarceration, Decedent Sindi Spray

 began suffering serious medical complications and began requesting and begging

                                        4
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 5 of 13




for medical attention. It was known to representatives of Defendants that Plaintiff

was suffering a medical condition including withdrawal, yet she was denied a

medical evaluation and medical care. Thereafter, after being denied basic medical

care, Plaintiff was found to be deceased at approximately 5:15 p.m. on December

16, 2018. Plaintiffs assert that officers at the Oklahoma County Jail and/or

Oklahoma County Detention Center deprived Plaintiff of basic medical care in

violation of the United States Constitution and the Oklahoma Constitution and were

negligent in their treatment of Sindi Spray during her incarceration. As a result of

these actions and/or inactions, Plaintiff suffered a perforated duodenal ulcer, which

ultimately resulted in her death. Plaintiffs additionally assert that the death suffered

by Sindi Spray caused her conscious pain and suffering as evidenced by her begging

for medical attention, which was denied by representatives of one and/or all of

Defendants listed above.

       11.    The actions and/or inactions of Defendants or their representatives

constitute willful, wanton and reckless disregard of the constitutional rights of Sindi

Spray and warrant punitive damages against Defendants. Further, this conduct

created an unnecessary risk of harm to Sindi Spray, which directly led to her death.

The conduct of Defendants and/or their employees was outrageous and a gross

abuse of governmental power over detainees in the County jail and demonstrated an

unconscionable and reckless disregard of Sindi Spray’s constitutional rights.

       12.    As a pre-trial detainee, Sindi Spray was entitled to Fourteenth

Amendment substantive due process rights that are equivalent to the Eighth

                                       5
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 6 of 13




Amendment rights of a prisoner to be free from cruel and unusual punishment.

Estate of Hocker v. Walsh, 22 F.3d 995, 998, (10th Cir. 1994). The Fourteenth

Amendment guarantees detainees the same degree of medical attention as the Eighth

Amendment provides inmates.

      13.    Defendants or their representatives who were monitoring, supervising

and/or detaining Sindi Spray at all times material to this claim, were acting under

color of state law in performing their duties. During that time, the actions of

Defendants and/or their representatives were deliberately indifferent to Sindi

Spray’s need for medical care and that they:

      a.     Failed to know and understand the medical rights of detainees in the

             detention center relating to the providing prompt and adequate

             medical treatment to Sindi Spray and/or all detainees;

      b.     Failed to employ competent medical personnel to tend to the needs of

             those under the custody and control of the Oklahoma County

             Detention Center, including, but not limited, to Sindi Spray’s needs;

      c.     Failed to perform any preadmission medical screening of Sindi Spray

             and/or if one were performed, it was done in a grossly inadequate

             manner;

      d.     Failed to perform any prompt post-admission medical screening of

             Sindi Spray as an alternative to pre-admission screening, or if one

             were performed, it was done in a grossly inadequate manner;



                                     6
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 7 of 13




       e.     Failed to adequately communicate Sindi Spray’s medical condition

              between shifts, as well as failed to properly observe Sindi Spray on

              any type of minimum basis;

       f.     Defendants ignored Sindi Spray’s repeated requests for help and

              medical attention for serious medical needs;

       g.     Failed to adequately document Sindi Spray’s condition;

       h.     Failed to recognize and respond in a timely manner to Sindi Spray’s

              medical problems;

       i.     Failed to call for a physician or the qualified health professional to

              examine, evaluate, and provide treatment to Sindi Spray during the

              time she was a detainee;

       14.    As a direct and proximate result of the above described constitutional

violations, Sindi Spray suffered a painful and needless death prematurely on

December 16, 2018. As a result of the actions and inactions of Defendants, which

ended in the injuries and death of Sindi Spray, Plaintiffs are entitled to monetary

damages for the death of Sindi Spray in accordance with 42 U.S.C. § 1983, together

with any applicable prejudgment and post-judgment interest.

       15.    The actions of Defendants, Oklahoma County Sheriff, Oklahoma

County Detention Center, and/or the Board of County Commissioners have created

an environment where pre-trial detainees have routinely suffered from constitutional

deprivations and have failed to meet and protect the constitutional right of pre-trial

detainees in the Oklahoma County Jail. The actions of the supervising staff indicate

                                      7
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 8 of 13




a malicious, callous, and institutional disregard for serious medical issues suffered

by prisoners resulting in the deprivation of basic medical care to inmates.

       16.    The actions of Defendants further violate 42 U.S.C. § 1983;

Defendants and/or supervisors have failed to properly train, supervise, and provide

adequate medical care to pre-trial detainees in the Oklahoma County Jail.

Defendants and their representatives are charged with ensuring adequate medical

healthcare to pre-trial detainees and have completely failed to provide access to

most medical care and treatment commiserate with the standards and principles of

a civilized society. The actions of Defendants or their supervisor have fostered or

promoted the establishment of long-term continuation of an atmosphere or work

environment at the detention center where the attention and medical personnel (if

any) were encouraged to disregard the serious medical needs of detainees in whole

or in part because of the adverse financial consequence to the budget allocated to

the detention center.

       17.    Defendants failed to ensure that emergency medical treatment of

detainees could be accomplished in a reasonable time frame;

       a.     Defendants failed to provide person(s) with the authority to ensure

              that physicians or appropriate healthcare providers were available in

              both a non-emergency and emergency basis;

       b.     Failed to enforce an adequate plan to respond to both non-emergency

              and emergency medical needs of detainees.



                                      8
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 9 of 13




       18.    Representatives of Defendants failed to provide a reasonably

equipped medical emergency staff and/or medical response team;

       a.     Failed to provide a clear system that would enable the medical

              requests of detainees (including multiple requests of Sindi Spray

              referred to in this Complaint) to be promptly reviewed and evaluated

              by medically-trained medical personnel and acted upon in a

              reasonable manner consistent with the requirements of the

              Constitution.

       19.    The representatives of Defendants failed to create and enforce a

methodology of systematic and documented personal observations of all detainees

on a sufficiently regular basis to ensure prompt recognition of detainees medical

needs, including the needs of Sindi Spray. Further, these same Defendants and their

representatives created a long-term practice and were custom of disregarding

serious medical needs of detainees.

       20.    Defendants and their representatives failed to provide adequate

training for jail and/or detention center employees, education, supervision, and

continuing education to alert those employees to the medical needs of detainees and

how to comply with those standards.

       21.    Defendants failed to have and/or enforce written policies, procedures,

or practices requiring inmates’ complaints to be solicited daily and to be responded

to by a health trained detention personnel. More, Defendants also failed to have



                                      9
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 10 of 13




appropriate policies, procedures, or practices to respond to health-related situations

for pre-trial detainees in a short period of time.

       22.    Defendants who acted in a supervisory official capacity over the

Oklahoma County Detention Center were grossly negligent in managing the

subordinates who caused the unlawful events.

       23.    Once Sindi Spray arrived at the Oklahoma County Detention Center,

she was deprived of and no longer had the right, power, freedom, or ability to decide

what to do about her medical needs and to act on her decisions by doing something

herself, including requesting help from doctors or healthcare providers. At that time,

Oklahoma County Detention employees and agents or servants had absolute and

exclusive control over Sindi Spray, including all decisions about her health and

when medical needs would be met.

       24.    Defendants breached their duty to Sindi Spray and were negligent.

Further, with the theory of Respondeat Superior, supervisors and other Defendants

are responsible for the acts and omissions of their employees under Oklahoma state

law. As a direct and proximate result of the negligence of Defendants and/or their

agents, Sindi Spray suffered injuries and damages set forth herein, which resulted

in her death. These actions further justify the award of punitive damages against

Defendants.

       25.    In addition to the actions and/or inactions of Defendants, Defendants

further negligently trained and supervised staff regarding treating the medical needs

of pre-trial detainees. Defendants and/or their agents failed to exercise reasonable

                                       10
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 11 of 13




care and training or supervision of its employees in providing reasonable medical

care and treatment.

          26.   The actions and/or inactions described herein are in direct violation of

Article II § 30 of the Oklahoma Constitution and violated Sindi Spray’s

constitutional rights. Bosh v. Cherokee County Building Authority, 2013 OK 9. Such

actions or inactions that actually arose from Defendants’ employee and constitutes

torts as described herein. The actions or inactions of Defendants or their

representatives were so malicious and/or done with such reckless indifference to the

rights and wellbeing of Sindi Spray as to justify an award of punitive damages.

          27.   Further, the actions and omissions set forth herein were extreme and

outrageous in that they were clearly intolerable in a civilized society. These actions

include intentional infliction of emotional distress to Sindi Spray and Plaintiffs

herein.

          28.   The Constitution of the State of Oklahoma, under Article II, § 9

provides a private right of action for Sindi Spray and all other inmates who are in

pre-trial custody to be free in their persons from cruel and unusual punishment,

which includes protection from the denial of needed medical care while in custody.

The actions of Defendants or their employees violated Sindi Spray’s Oklahoma

constitutional rights entitling Plaintiffs to cover actual damages, pre- and post-

judgment interest, attorney fees and costs, and Plaintiffs further request that the acts

and/or omissions warrant punitive damages against the appropriate Defendants.



                                       11
   Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 12 of 13




       WHEREFORE, Plaintiffs demand judgement against Defendants, Board of

County Commissioners for Oklahoma County, Oklahoma County Jail, Oklahoma

County Jail Trust, Oklahoma County Sheriff’s Office, Oklahoma County Detention

Center, Oklahoma County Deputies, and Oklahoma County Detention Officers with

compensatory and punitive damages against the appropriate Defendants, attorney

fees, pre-judgment and post-judgment interests, and for any other relief as the Court

deems just and proper. Plaintiffs demands are for in excess of $75,000.00 and,

pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs respectfully

request that this action be tried to a jury.




                                        12
Case 5:20-cv-00308-C Document 1 Filed 04/03/20 Page 13 of 13




                           By: /s/ Stephen D. Bachman
                               STEPHEN D. BACHMAN, OBA#14030
                               sbachman@hollowaydobson.com
                               Holloway, Dobson & Bachman, PLLC
                               One Leadership Square
                               211 North Robinson, Suite 900
                               Oklahoma City, OK 73102
                               Ph: 405-235-8593
                               Fax: 866-561-5451

                              ATTORNEYS FOR PLAINTIFF




                            13
